698 F.2d 1059
In re Grand Jury Proceedings:  Re Appearances of WitnessesNAKANO, Amano, Namiki, Matzuzaki, Teraoka,Matsushima, and Breitenbach, Appellants,v.UNITED STATES of America, Appellee.
No. 81-4042.
United States Court of Appeals,Ninth Circuit.
Feb. 10, 1983.

James J. Brosnahan, Morrison & Foerster, San Francisco, Cal., for appellants.
Sanford Svetcov, Asst. U.S. Atty., San Francisco, Cal., for appellee.
Appeal from the United States District Court for the Northern District of California.
Before ANDERSON, ALARCON and POOLE, Circuit Judges.

ORDER

1
Our order of February 23, 1981, reversed the district court's order which had purported to disqualify the law firm of Morrison & Foerster from representing the appellants.


2
Subsequent to our order above the district court permitted the law firm to continue their representation.  The case now having been concluded, and the problem being unlikely to again arise, we dismiss the appeal as moot.